United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 10, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-50505
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RICARDO VEGA-NIETO,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 4:05-CR-240-3
                         --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Ricardo Vega-Nieto was charged, along with three co-

defendants, with possessing with the intent to distribute 50

kilograms or more of marijuana and aiding and abetting.        On the

morning of his trial, Vega-Nieto attempted to enter a guilty

plea.    After substantially complying with FED. R. CRIM. P. 11, the

district court determined that Vega-Nieto’s plea was not entered

voluntarily and that Vega-Nieto did not admit the elements of his

offense.    The district court thus refused to accept Vega-Nieto’s

guilty plea, and Vega-Nieto was convicted by a jury and sentenced

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50505
                                -2-

to 46 months of imprisonment, three years of supervised release,

and a $100 special assessment.

     Vega-Nieto argues that the district court abused its

discretion in refusing to accept his plea.   “A court may reject a

plea in the exercise of sound judicial discretion.”     Santobello

v. New York, 404 U.S. 257, 262 (1971).    A district court’s “broad

discretion” in deciding whether to reject a guilty plea “is

limited only by the procedural requirements of Rule 11.”     United

States v. Wild, 92 F.3d 304, 308 (5th Cir. 1996).     “A district

court ‘abuses its discretion if it bases its decision on an error

of law or a clearly erroneous assessment of the evidence.’”

United States v. Smith, 417 F.3d 483, 486-87 (5th Cir.), cert.

denied, 126 S. Ct. 713 (2005).

     Vega-Nieto concedes that the district court substantially

complied with Rule 11.   Vega-Nieto has not addressed the district

court’s reasons for rejecting his plea.   He has therefore not

shown that the district court’s findings were clearly erroneous

or that the decision to reject his plea was an abuse of

discretion.   The judgment of the district court is AFFIRMED.